Citation Nr: 0817765	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-40 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a lumbar spine disorder, to include as 
secondary to the veteran's service-connected left knee 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had verified active service from August 1966 to 
July 1969, and from June 1985 to November 1989.  The record 
also indicates that, as the veteran's representative stated 
in the veteran's January 2008 Board hearing, the veteran 
served on active duty from August 1972 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      


FINDINGS OF FACT

1.	The preponderance of the evidence indicates that the 
veteran's lumbar spine disorder is not related to his 
service.  

2.	The preponderance of the evidence indicates that the 
veteran's lumbar spine disorder is not related to his 
service-connected left knee disorder.   


CONCLUSION OF LAW

The veteran's lumbar spine disorder was not incurred in or 
aggravated by active service, nor is it related to his 
service-connected left knee disorder.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a lumbar spine 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2003 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements of his claim, and of the evidence needed to 
substantiate his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veterans should be notified to submit any 
pertinent evidence in their possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  And 
VA notified the veteran prior to the initial adjudication of 
his claim in March 2004.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice regarding 
disability evaluations and effective dates until March 2006, 
after the initial adjudication here.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran is 
rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
will be noted below, the veteran's claim will be denied.  So 
no evaluation or effective date will be assigned.  As such, 
the veteran has not been negatively affected by the untimely 
notice.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And the veteran underwent VA compensation 
evaluation for his claim.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  



II.  The Merits of the Claim to Service Connection

The veteran claims that a current lumbar spine disorder 
relates directly to service, and relates secondarily to his 
service-connected left knee disorder.  

The medical evidence of record supports the veteran's claim 
to a current lumbar spine disorder - a January 2004 VA 
compensation examination report reflects diagnoses of 
moderate central canal stenosis L4-5 with bilateral lower 
extremity radiculopathy, left worse than right, with mild 
levoscoliosis, and degenerative joint disease at L4-5; and a 
private physician, in a January 2008 letter to VA, noted 
"lumbar spinal stenosis which is a degenerative process."  
In the March 2004 rating decision on appeal, however, the RO 
denied the veteran's claim.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  

In general, to establish direct service connection for a 
disability, a claimant must submit the following:  First, 
medical evidence of a current disability.  Second, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
And third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

As indicated earlier, the evidence demonstrates that the 
veteran has a current low back disorder.  The first element 
of Pond is established with regard to this claim therefore.  

But a finding of direct service connection would not be 
warranted here because the second and third elements of Pond 
are unestablished. 

As to the second element of Pond, there is no evidence of 
record supporting the veteran's claim that he experienced an 
in-service low back injury.  A June 1975 service medical 
record notes back pain secondary to a kidney disorder.  And a 
November 1988 service medical record notes a scar on the 
veteran's thoracic spine.  But the service medical records do 
not indicate an in-service low back disorder.  Indeed, the 
veteran's October 1989 retirement report of medical 
examination notes the veteran's back as normal.  The veteran 
indicated in his October 1989 retirement report of medical 
history that he then had a normal back.  There is no medical 
evidence of record indicating that the veteran had arthritis 
in his low back within the first year of his discharge from 
service.  Medical evidence dated through the 1990s - after 
the veteran's discharge from service - is negative for any 
type of complaints, treatment, or diagnosis of a low back 
disorder.  And the earliest medical evidence of record of a 
low back disorder is dated in May 2003, over 13 years 
following retirement from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Based on this evidence, the 
Board finds the second element of Pond unestablished.   

The Board finds the third element of Pond unestablished here 
as well.  There is no medical evidence of record which states 
that an in-service accident relates to the veteran's current 
low back disorder.  

The Board notes that the veteran's treating physician stated 
in January 2008 that the veteran's military service "may 
be" related to his lumbar spine disorder.  But the Board 
finds this medical opinion of no value in considering the 
issue of service connection here.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (the Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  The 
physician has merely reinforced the widely-accepted notion 
that the rigors of military service can possibly cause an 
orthopedic disorder such as a back injury.  His letter did 
not address probability in any way.  In fact, the physician 
stated that his ability to make a determination regarding 
causation was limited, as he did not begin treating the 
veteran until August 2007.     

A finding of direct service connection is not warranted in 
this matter.  

Nevertheless, service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2007).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Again, the evidence demonstrates that the veteran has a 
lumbar spine disorder, and that he has been service connected 
for a left knee disorder since August 1997.  The 
preponderance of the medical evidence, however, indicates 
that the two disorders are unrelated.  

In the January 2004 VA examination report of record, the 
examiner indicated that he reviewed the claims file.  And he 
concluded that the veteran's lumbar spine disorder was likely 
unrelated to the left knee disorder.  As no evidence 
challenges this finding, the evidence preponderates against 
the veteran's claim to nexus between his two disorders.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).      

Finally, the Board notes that certain disorders, such as 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  The Board finds these 
provisions of no benefit to the veteran either.  No medical 
evidence of record indicates an onset of lower back arthritis 
within one year of the veteran's retirement from service in 
October 1989.  

In sum, the record does not support a claim that the 
veteran's lumbar spine disorder is related to service 
directly, secondarily, or on a presumptive basis.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter, and those of his 
spouse during the Board hearing.  While these statements may 
be viewed as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  Therefore, the statements alone are 
insufficient to prove the veteran's claim.  Ultimately, a lay 
statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  


ORDER

Service connection for a lumbar spine disorder, to include as 
secondary to the veteran's service-connected left knee 
disorder, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


